UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4067


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE LUIS HERNANDEZ CANO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00089-TDS-2)


Submitted:   September 27, 2011           Decided:   October 13, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A.,
Winston-Salem, North Carolina, for Appellant. Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Luis Hernandez Cano pled guilty to one count of

possession of marijuana with intent to distribute in violation

of 21 U.S.C. § 841(a)(1) (2006), and one count of possession of

firearms     by   an      illegal    alien        in     violation     of     18   U.S.C.

§ 922(g)(5) (2006).           The district court sentenced Hernandez Cano

to eighty-three months’ imprisonment.                    Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

several    issues      but    stating   that        in    his   view    there      are    no

meritorious issues for appeal.                   Hernandez Cano was notified of

his right to file a pro se supplemental brief but has not done

so.   We affirm.

            Counsel          first   questions           generally       whether         the

indictment    was      sufficient.           Our       review   of     the    indictment

discloses no defects.

            Second, counsel suggests review of the Rule 11

hearing.     Prior to accepting a guilty plea, a district court

must conduct a plea colloquy in which it informs the defendant

of, and determines that the defendant comprehends, the nature of

the charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he is relinquishing by pleading guilty.                    Fed. R. Crim. P. 11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

“In   reviewing     the      adequacy   of       compliance     with   Rule     11,   this

                                             2
court should accord deference to the trial court’s decision as

to    how      best     to     conduct      the     mandated       colloquy         with    the

defendant.”           Defusco,      949    F.2d     at    116.      We    have      thoroughly

reviewed the record in this case, and conclude that the district

court    complied          with    the     mandates      of     Rule     11    in   accepting

Hernandez Cano’s guilty plea.

               Finally,       counsel      questions          whether    Hernandez     Cano’s

sentence of eighty-three months, based on an advisory range of

seventy     to      eighty-seven         months,    was       reasonable       based   on    the

totality       of     the    circumstances.              We    review     a    sentence      for

reasonableness under a deferential abuse-of-discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                            A reasonableness

review includes both procedural and substantive components.                                 Id.

A sentence is procedurally reasonable where the district court

committed no significant procedural errors, such as improperly

calculating the Guidelines range, failing to consider the 18

U.S.C. § 3553(a) (2006) factors, or insufficiently explaining

the selected sentence.              United States v. Boulware, 604 F.3d 832,

837-38 (4th Cir. 2010).

               The     substantive         reasonableness          of     a     sentence     is

assessed in light of the totality of the circumstances.                                    Gall,

552     U.S.     at    51.         While    a     sentence       may     be    substantively

unreasonable          if     the   § 3553(a)        factors       do     not    support     the

sentence, “[r]eviewing courts must be mindful that, regardless

                                                3
of ‘the individual case,’ the ‘deferential abuse-of-discretion

standard of review . . . applies to all sentencing decisions.’”

United States v. Diosdado-Star, 630 F.3d 359, 366 (4th Cir.),

cert. denied, 131 S. Ct. 2946 (2011) (citing Gall, 552 U.S. at

52).       Moreover,       a    sentence       that    falls    within       a     properly

calculated Guidelines range is presumptively reasonable.                             United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            We find Hernandez Cano’s sentence to be reasonable.

The record discloses that the district court properly considered

the factors under § 3553(a), and explained why the sentence was

imposed based on the totality of the circumstances.                              The court

referenced the large quantity of drugs involved and the type of

weapons and ammunition that were being placed illegally into

circulation,       which       included   an    assault      rifle.      Further,         the

court     considered       Hernandez       Cano’s       history    and       his     lesser

culpability in this particular scenario, while noting that he

had     entered    the     United      States     illegally       on    at       least    two

occasions.

            In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                                   We

accordingly       affirm       the   conviction       and   sentence.        This        court

requires that counsel inform Hernandez Cano in writing of the

right to petition the Supreme Court of the United States for

further review.          If Hernandez Cano requests that a petition be

                                            4
filed,     but   counsel    believes    that       such     a    petition    would   be

frivolous, then counsel may move in this Court for leave to

withdraw from representation.            Counsel’s motion must state that

a   copy   thereof   was    served     on       Hernandez       Cano.     Finally,   we

dispense     with    oral    argument       because       the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            5